Stephen M. Lounsberry, P. J.
The claimant, an inmate of New York State Reformatory, Elmira, New York, was engaged in removing a slate from the roof of one of the buildings at the New York State Reformatory with an instrument provided for that purpose, known as a ripper, together with a hammer. He was following instructions given him by 'an employee of the institution, and during the operation claimant was hit in the eye by the slate and another object which was later determined to be a piece of .steel. There is testimony that this steel came from a weld on the ripper. Claimant received treatment at the institution and at the Arnot Ogden Hospital where a piece of steel was removed from his eye. He lost complete sight of the eye. Some time after his discharge from the reformatory the eye was removed at the Syracuse Memorial Hospital.
The court finds that the claimant was not furnished with goggles or other protection to his eyes while engaged in removing slate. Being an inmate of a State penal institution he had no choice except to follow instructions.
The court finds the State of New York, its agents and employees were negligent in not providing claimant with goggles and other protection for his eyes and in also providing him with inferior and defective tools.
Claimant is entitled to recover from the State of New York because of said negligence the sum of $9,500 together with $285 special damages.
Let judgment be entered accordingly.